IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50855
                         Summary Calendar



GERALD T. ARMSTRONG,

                                         Petitioner-Appellant,

versus

VICTOR RODRIGUEZ (T.D.L.J. - P.P.D.); TOMMY THOMAS,
Sheriff of Harris County, Texas,

                                         Respondents-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-96-CV-214
                         - - - - - - - - - -
                             May 18, 1998
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Gerald T. Armstrong (#768439) has appealed the dismissal of

his petition for a writ of habeas corpus.

     Armstrong has moved: to strike the appellee’s supplement to

the record; to supplement the record with portions of a

transcript of a state court suppression hearing; and for

production of state records.   The motions are DENIED.

     The respondent has moved for an order compelling Armstrong

to produce the entire transcript of the suppression hearing.     The

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 97-50855
                                 -2-

motion is DENIED AS MOOT.

     Armstrong contends that a warrantless arrest led to the

revocation of his mandatory supervised release and the loss of

his accumulated good-time credits.   Armstrong also contends that

the his mandatory supervised release and accumulated good-time

credits were revoked because he had violated conditions imposed

by statutes which were applied to him in violation of his rights

under the Ex Post Facto Clause.   Based upon a careful review of

the record and the briefs, and essentially for reasons stated by

the district court, see Armstrong v. Rodriguez, No. A 96-CA-214

SS (W.D. Tex. Aug. 18, 1997) (unpublished), the district court’s

judgment is AFFIRMED.

     JUDGMENT AFFIRMED; MOTIONS DENIED.